      Case 4:17-cv-05783-HSG Document 287 Filed 02/21/19 Page 1 of 13



 1   ELLEN ROSENBLUM
     Attorney General
 2   J. NICOLE DEFEVER, State Bar No.191525
     Senior Assistant Attorney General
 3   Oregon Department of Justice
       100 Market Street
 4     Portland, OR 942401
       Telephone: (971)673-1880
 5     Fax: (971) 673-5000
       E-mail: Nicole.DeFever@doj.state.or.us
 6   Attorneys for Plaintiff-Intervenor State of Oregon

 7

 8

 9                           IN THE UNITED STATES DISTRICT COURT

10                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

11

12   THE STATE OF CALIFORNIA; THE                         4:17-cv-05783-HSG
     STATE OF CONNECTICUT; THE STATE
13   OF DELAWARE; THE DISTRICT OF                         STATE OF OREGON’S COMPLAINT-IN-
     COLUMBIA; THE STATE OF HAWAII;                       INTERVENTION
14   THE STATE OF ILLINOIS; THE STATE
     OF MARYLAND; THE STATE OF
15   MINNESOTA, BY AND THROUGH ITS
     DEPARTMENT OF HUMAN SERVICES;
16   THE STATE OF NEW YORK; THE
     STATE OF NORTH CAROLINA; THE
17   STATE OF OREGON; THE STATE OF
     RHODE ISLAND; THE STATE OF
18   VERMONT; THE COMMONWEALTH
     OF VIRGINIA; THE STATE OF
19   WASHINGTON,
                                Plaintiffs,
20
                    v.
21
     ALEX M. AZAR, II, IN HIS OFFICIAL
22   CAPACITY AS SECRETARY OF THE U.S.
     DEPARTMENT OF HEALTH & HUMAN
23   SERVICES; U.S. DEPARTMENT OF
     HEALTH AND HUMAN SERVICES; R.
24   ALEXANDER ACOSTA, IN HIS OFFICIAL
     CAPACITY AS SECRETARY OF THE U.S.
25   DEPARTMENT OF LABOR; U.S.
     DEPARTMENT OF LABOR; STEVEN
26   MNUCHIN, IN HIS OFFICIAL CAPACITY AS
     SECRETARY OF THE U.S. DEPARTMENT OF
27   THE TREASURY; U.S. DEPARTMENT OF
     THE TREASURY; DOES 1-100,
28
                                                      1
                                              State of Oregon’s Complaint-in-Intervention (4:17-CV-05783-HSG)
      Case 4:17-cv-05783-HSG Document 287 Filed 02/21/19 Page 2 of 13



 1
                                        Defendants,
 2
     and,
 3
     THE LITTLE SISTERS OF THE POOR,
 4   JEANNE JUGAN RESIDENCE; MARCH
     FOR LIFE EDUCATION AND DEFENSE
 5   FUND,

 6                          Defendant-Intervenors.
 7   STATE OF OREGON,

 8                              Intervenor-Plaintiff,

 9                  v.

10   ALEX M. AZAR, II, IN HIS OFFICIAL
     CAPACITY AS SECRETARY OF THE U.S.
11   DEPARTMENT OF HEALTH & HUMAN
     SERVICES; U.S. DEPARTMENT OF
12   HEALTH AND HUMAN SERVICES; R.
     ALEXANDER ACOSTA, IN HIS OFFICIAL
13   CAPACITY AS SECRETARY OF THE U.S.
     DEPARTMENT OF LABOR; U.S.
14   DEPARTMENT OF LABOR; STEVEN
     MNUCHIN, IN HIS OFFICIAL CAPACITY AS
15   SECRETARY OF THE U.S. DEPARTMENT OF
     THE TREASURY; U.S. DEPARTMENT OF
16   THE TREASURY; DOES 1-100,

17                           Intervenor-Defendants.

18
                                            INTRODUCTION
19
            1.      The State of Oregon (“Oregon”) joins this action to protect Oregonians’ access to
20
     contraception, which is a key element in safeguarding women’s overall health and well-being,
21
     plays a key role in women’s socioeconomic advancement, and benefits society as a whole.
22   Contraceptives are among the most widely-used medical services in the United States and are
23   much less costly than maternal deliveries for women, insurers, employers, and the State.
24          2.      Starting in 2012, as part of the Patient Protection and Affordable Care Act (ACA),
25   certain group health insurance plans were required to cover all FDA-approved contraceptive
26   methods and contraceptive counseling (collectively known as “contraceptive services”) without
27   cost-sharing (e.g. individual out of pocket health expenses on copays, deductibles, or
28
                                                        2
                                              State of Oregon’s Complaint-in-Intervention (4:17-CV-05783-HSG)
      Case 4:17-cv-05783-HSG Document 287 Filed 02/21/19 Page 3 of 13



 1   coinsurance) for beneficiaries. 45 C.F.R. § 147.130(a)(1)(iv); 29 C.F.R. § 2590.715-

 2   2713(a)(1)(iv); 26 C.F.R. § 54.9815-2713(a)(1)(iv). However, on November 7, 2018, the

 3   Defendants issued their final rules which were published on November 15, 2018 (the Exemption

 4   Rules), 2018-24512 and 2018-24514. The Exemption Rules will become effective on January 14,

 5   2019. The Exemption Rules expand the scope of the religious exemption to allow employers and

 6   insurance companies with religious or “moral” objections to opt out of the contraceptive-

 7   coverage requirement, with no way for the federal government to evaluate the legitimacy of an

 8   employer or insurance company’s use of the exemption and no way for states to police the abuse

 9   of the exemption. Thus, under the Exemption Rules, for-profit corporations would have the

10   virtually unfettered ability to deprive their employees and insureds of coverage for contraception,

11   whether to discriminate against women, discourage women’s employment or simply to boost

12   corporate profits.

13          3.      The Rules would also leave Oregon to shoulder the additional fiscal and

14   administrative costs as women seek access for this coverage through state-funded programs. The

15   rules will further lead to public health consequences due to patients being unable to gain

16   seamless access to critical and time-sensitive contraceptive care, including unplanned

17   pregnancies.

18                                    JURISDICTION AND VENUE

19          4.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (action arising under the

20   laws of the United States), 28 U.S.C. § 1361 (action to compel officer or agency to perform duty

21   owed to Plaintiff), and 5 U.S.C. §§ 701-706 (Administrative Procedure Act). An actual

22   controversy exists between the parties within the meaning of 28 U.S.C. § 2201(a), and this Court

23   may grant declaratory relief, injunctive relief, and other relief pursuant to 28 U.S.C. §§

24   2201¬2202 and 5 U.S.C. §§ 705-706.

25          5.      The publication of the Exemption Rules on November 15, 2018 constitutes final

26   agency action that is judicially reviewable within the meaning of the Administrative Procedure

27   Act. 5 U.S.C. §§ 704, 706.

28
                                                       3
                                               State of Oregon’s Complaint-in-Intervention (4:17-CV-05783-HSG)
      Case 4:17-cv-05783-HSG Document 287 Filed 02/21/19 Page 4 of 13



 1           6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e)(1) because, without

 2   limitation, a state plaintiff (California) with multiple federal judicial districts resides in any of

 3   those districts and this action seeks relief against federal agencies and officials acting in their

 4   official capacities.

 5                                   INTRADISTRICT ASSIGNMENT

 6           7.      Pursuant to Civil Local Rules 3-5(b) and 3-2(c), there is no basis for assignment of

 7   this action to any particular location or division of this Court.

 8                                                  PARTIES

 9           8.      Plaintiff-intervenor is the State of Oregon, acting by and through the Governor of

10   Oregon and the Oregon Attorney General.

11           9.      The Governor of Oregon is the chief executive officer of the State of Oregon. The

12   Governor is responsible for overseeing the operations of the State of Oregon and ensuring that its

13   laws are faithfully executed.

14           10.     The Oregon Attorney General is the chief legal adviser to the State of Oregon. The

15   Attorney General’s powers and duties include acting in federal court on matters of public concern.

16           11.     Defendant Alex M. Azar, II, is Secretary of HHS and is sued in his official

17   capacity. Secretary Azar has responsibility for implementing and fulfilling HHS’s duties under the

18   Constitution, the ACA, and the APA.

19           12.     Defendant HHS is an agency of the United States government and bears

20   responsibility, in whole or in part, for the acts complained of in this Complaint. The Centers for

21   Medicare and Medicaid Services is an agency within the HHS.

22           13.     Defendant R. Alexander Acosta is Secretary of the U.S. Department of Labor and

23   is sued in his official capacity. Secretary Acosta has responsibility for implementing and fulfilling

24   the U.S. Department of Labor’s duties under the Constitution, the ACA, and the APA.

25           14.     Defendant U.S. Department of Labor is an agency of the United States government

26   and bears responsibility, in whole or in part, for the acts complained of in this Complaint. The

27   Employee Benefits Security Administration is an entity within the U.S. Department of Labor.

28
                                                         4
                                                 State of Oregon’s Complaint-in-Intervention (4:17-CV-05783-HSG)
      Case 4:17-cv-05783-HSG Document 287 Filed 02/21/19 Page 5 of 13



 1          15.     Defendant Steven Mnuchin is Secretary of the U.S. Department of the Treasury

 2   and is sued in his official capacity. Secretary Mnuchin has responsibility for implementing and

 3   fulfilling the U.S. Department of the Treasury’s duties under the Constitution, the ACA, and the

 4   APA.

 5          16.     Defendant U.S. Department of the Treasury is an agency of the United States

 6   government and bears responsibility, in whole or in part, for the acts complained of in this

 7   Complaint. The Internal Revenue Service (IRS) is an entity within the U.S. Department of the

 8   Treasury.

 9                                       OREGON’S INTERESTS

10          17.     Oregon has an interest in ensuring that women’s healthcare is available, accessible,

11   and affordable, especially women’s reproductive healthcare. Oregon will suffer concrete and

12   substantial harm because the Exemption Rules frustrate the State’s public health interests by

13   curtailing women’s access to contraceptive care through employer-sponsored health insurance.1

14   Additionally, the federal regulation inhibits state agencies from carrying out their statutorily

15   required functions, including Oregon’s antidiscrimination laws.

16          18.     Oregon has a strong interest in making sure that its residents have safe and

17   available contraception. For example, Oregon’s family planning Medicaid waiver program

18   ContraceptiveCare (“CCare”) covers services related to preventing pregnancy (i.e. contraceptive

19   management) for individuals at or below 250 percent of the Federal Poverty Line who are U.S.

20   citizens or have an eligible immigration status. Oregon’s House Bill 3391 (2017), also known as

21   the Reproductive Health Equity Act (“RHEA”), provides state funding for certain women who

22   because of immigration status are not eligible for other public assistance. RHEA covers a broad

23   range of reproductive health services, including abortion and 60-days of postpartum care for

24   individuals who can become pregnant and who are ineligible for Medicaid due to immigration

25   status. Oregon is also a grantee under the federal Title X grant program. Additional Oregon laws

26
            1
             Though this complaint focuses on how the Exemption Rules target women, the
27   Exemption Rules also may affect people who do not identify as women, including some gender
     non-conforming people and some transgender men.
28
                                                        5
                                               State of Oregon’s Complaint-in-Intervention (4:17-CV-05783-HSG)
      Case 4:17-cv-05783-HSG Document 287 Filed 02/21/19 Page 6 of 13



 1   protecting reproductive health that go beyond the federal guarantee include (a) providing

 2   pharmacists the authority to prescribe and dispense hormonal contraceptives (ORS 689.683), and

 3   (b) requiring insurance plans to allow dispensing of a 12 month supply of contraceptives (ORS

 4   743A.066) rather than a typical one- or three-month supply.

 5              19.   Oregon will be injured because the limitations on women’s ability under the

 6   Exemption Rules to obtain contraception will cause increased costs to Oregon under CCare and

 7   RHEA, as well as increasing costs associated with resulting unintended pregnancies and the

 8   related attendant harms. Indeed, Defendants have already conceded that states have standing

 9   because the Rules instruct women to seek out healthcare from state-funded clinics. 82 Fed. Reg. at

10   47792, 47807 (Oct. 13, 2017) (instructing that women obtain contraceptives through “various

11   governmental programs,” including “State sources”); 82 Fed. Reg. at 47803 (noting that various

12   “State programs” provide contraceptive coverage). In fact, the Ninth Circuit also concluded that

13   the States have standing. California v. Azar, --F.3d -- , 2018 WL 6566752, at *5-8 (9th Cir. Dec.

14   13, 2018) (states have demonstrated that women in plaintiff states will lose some or all employer-

15   sponsored contraceptive coverage and that the loss of coverage will inflict economic harm to the

16   states).

17              20.   In 2014, Oregon’s rate of unintended pregnancy was approximately 49 percent.

18              21.   In 2017 in Oregon, approximately 67.7 percent of women in Oregon at risk of

19   unintended pregnancy were using the most or moderately effective methods of birth control.

20   According to U.S. Census bureau information, there were approximately 912,000 women in

21   Oregon aged 15-49, women of child-bearing age.

22              22.   Individuals who lose contraception coverage because of the Conscience

23   Exemption Rules at issue in this case can, if they meet the eligible criteria (immigration status and

24   income less than 250 percent of the federal poverty line), seek coverage either through CCare or

25   RHEA, which will result in increased enrollment in these programs and additional costs to

26   Oregon. Alternatively, individuals may forgo coverage and risk an unintended pregnancy, also

27   leading to increased State health care costs.

28
                                                       6
                                               State of Oregon’s Complaint-in-Intervention (4:17-CV-05783-HSG)
      Case 4:17-cv-05783-HSG Document 287 Filed 02/21/19 Page 7 of 13



 1          23.     A conservative estimate of cost for an average delivery and the first year of infant

 2   health care under Oregon’s Medicaid program is $16,000. Thus the cost to Oregon if any

 3   significant number of the 912,000 women at risk for unintended pregnancy lose their coverage

 4   due to the Exemption Rules would be in the millions of dollars.

 5          24.     For example, one employer, Hobby Lobby Stores, Inc., has five stores in Oregon

 6   and is expected to use the expanded exemptions under its self-insured plan.2

 7          25.     Oregon is also aggrieved by Defendants’ failure to comply with the notice and

 8   comment procedures required by the APA. Oregon has been denied the opportunity to participate

 9   in a full, fair, and impartial administrative process by being denied the opportunity to comment on

10   the Exemption Rules.

11                                      THE EXEMPTION RULES

12          26.     On November 15, 2018, despite the pending litigation regarding Interim Final

13   Rules to the same effect as the Exemption Rules pending before the Ninth Circuit Court of

14   Appeals, the Defendants published the Exemption Rules.

15          27.     The Exemption Rules vastly expand the scope of entities that may exempt

16   themselves from the contraceptive-coverage requirement. Once effective, virtually any employer

17   or individual or insurer, regardless of corporate structure or religious affiliation, can exempt

18   themselves from the requirement. Further, once effective, virtually any employer, individual, or

19   insurer can exempt themselves not only because of a religious objection, but also because of a

20   “moral” objection—a newly created category. Potentially exempt entities now not only include

21   church-affiliated organizations, but also for-profit corporations whether or not publically traded

22   and even insurance companies with claimed religious or moral objections to the extent they

23   provide coverage to a plan sponsor or individual that is also exempt.

24          28.     The Exemption Rules thus expand the Supreme Court’s decision in Burwell v.

25   Hobby Lobby Stores, Inc., 134 S.Ct. 2751 (2014), to nearly any business, nonprofit or for-profit,

26
            2
             Hobby Lobby disclosed during litigation with the Defendants that it self-funds its health
27    coverage. Hobby Lobby Stores, Inc. v. Sebelius, 723 F.3d 1114, 1124 (10th Cir. 2013).
28
                                                        7
                                                State of Oregon’s Complaint-in-Intervention (4:17-CV-05783-HSG)
      Case 4:17-cv-05783-HSG Document 287 Filed 02/21/19 Page 8 of 13



 1   with claimed religious or moral objection to providing women access to contraceptive coverage,

 2   further frustrating the scheme and purpose of the ACA. However, Defendants admit, they are not

 3   aware of any publicly traded entities that have objected to providing contraceptive coverage on

 4   the basis of a religious or moral belief. Nevertheless, the Exemption Rules now make it easy for

 5   such entities to obtain an exemption for any reason, including economic, because there is no

 6   notice required and no oversight by the Defendants.

 7           29.     Additionally, under the Exemption Rules, employers exempting themselves from

 8   having to provide contraceptive coverage do not need to certify their objection to the coverage

 9   requirement. Rather, the employer can simply inform their employees they will no longer cover

10   contraceptive benefits and counseling as part of their employer healthcare coverage. This is a

11   significant change. By contrast, the prior federal regulations provided a notification process so

12   that women would be informed of their employers’ decision to opt out and that they would

13   receive contraceptive coverage through the religious accommodation process. This process

14   ensured that employers who had a religious objection to providing this coverage did not have to

15   facilitate the provision of contraceptives, but that women would receive the required coverage.

16   The government thereby ensured that there was a balance between the compelling interest that

17   women have access to their federally entitled benefit under the ACA, while also accommodating

18   those employers who sought not to provide this coverage for religious reasons. The Exemption

19   Rules no longer require the accommodation, thereby eliminating the federally entitled benefit for

20   women whose employers deem themselves exempt.

21           30.     The Exemption Rules also create an entirely new “moral exemption,” which was

22   not previously contemplated by the federal government or the public. The moral exemption is

23   overly broad and includes few boundaries or clear definitions. Moral convictions are defined as

24   convictions (1) that a person “deeply and sincerely holds;” (2) “that are purely ethical or moral in

25   source and content;” (3) “but that nevertheless impose ... a duty;” (4) and that “certainly occupy ...

26   a place parallel to that filled by ... God in traditionally religious persons,” such that one could say

27   the “beliefs function as a religion.” Employers can now simply make use of the new vague moral

28   exemption, without informing the federal government. Thus, a whole new universe of employers
                                                        8
                                                State of Oregon’s Complaint-in-Intervention (4:17-CV-05783-HSG)
      Case 4:17-cv-05783-HSG Document 287 Filed 02/21/19 Page 9 of 13



 1   can avail themselves of this moral exemption without an accommodation to employees to ensure

 2   the seamless contraceptive coverage envisioned by the ACA, thereby vastly expanding the

 3   number of women who will lose access to care through their employer-sponsored coverage.

 4   Oregon will be forced to fill this gap.

 5          31.     The Exemption Rules suggest that women seek out contraceptive coverage through

 6   federal Title X family planning clinics; however, the Title X program simply cannot replicate or

 7   replace the seamless contraceptive-coverage requirement because it lacks the capacity. The Title

 8   X program is a safety-net program designed for low-income populations and is subject to

 9   discretionary funding by Congress. Indeed, from 2010-2014, even as the number of women in

10   need of publicly funded contraceptive care grew by 5 percent representing an additional 1 million

11   women in need, Congress cut funding for Title X by 10 percent. And a 2017 White House

12   memorandum suggested cutting funding by 50 percent. Currently, the Title X program only

13   serves 20 percent of the nationwide need for publicly funded contraceptive care.

14          32.     The federal government also recently promulgated a proposed rule that, if

15   finalized, would severely undermine the Title X family planning program, restricting access to

16   affordable, life-saving reproductive healthcare. See 83 Fed. Reg. 25502 (June 1, 2018) (Proposed

17   Rule). The Proposed Rule seeks to create barriers to access to women’s healthcare. Among other

18   things, it eliminates nondirective options counseling and gags all Title X providers by requiring

19   that they steer all pregnant women towards prenatal care and social services, regardless of a

20   patient’s choice. This undermines the provider-patient relationship trust. The Proposed Rule also

21   undermines the standard of care by allowing Title X providers to refuse to provide medically

22   approved contraceptive methods, in favor of less effective methods such as abstinence only and

23   eliminates the “evidence-based” requirement that had previously been in effect.3

24          33.     In short, under the Contraception Exemption Rules, entities exempting themselves

25   do not need to certify to the federal government any objection to the contraceptive-coverage

26   requirement, which all but ensures that women across United States will go without coverage for

27          3
              See Comment Letter of California, et al., available at
     https://www.regulations.gov/document?D=HHS-OS-2018-0008-161828.
28
                                                       9
                                               State of Oregon’s Complaint-in-Intervention (4:17-CV-05783-HSG)
     Case 4:17-cv-05783-HSG Document 287 Filed 02/21/19 Page 10 of 13



 1   birth control access in contravention of the ACA. It further ensures that the federal government

 2   will not review the legitimacy of the religious or moral exemption, thereby inviting abuse. It

 3   appears inevitable that employers will simply opt out without consequence, including in Oregon

 4   to the detriment of Oregon’s sovereign, quasi-sovereign and proprietary interests.

 5                                       FIRST CAUSE OF ACTION

 6                                    (Violation of APA; 5 U.S.C. § 553)

 7           34.     Oregon realleges and reincorporates paragraphs 1 through 33.

 8           35.     The final Exemption Rules do not comply with the APA’s notice-and-comment

 9   requirement. 5 U.S.C. § 553(b) because Defendants failed to provide the opportunity for Oregon

10   and others to comment.

11           36.     Because Defendants failed to follow section 553’s notice and comment

12   procedures, the final rules are invalid.

13                                     SECOND CAUSE OF ACTION

14                                    (Violation of APA; 5 U.S.C. § 706)

15           37.     Oregon realleges and reincorporates paragraphs 1 through 33.

16           38.     The APA requires courts to “hold unlawful and set aside” agency action that is

17   “(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)

18   contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory

19   jurisdiction, authority, or limitations, or short of statutory right.” 5 U.S.C. § 706 (2).

20           39.     By promulgating the Exemption Rules, without proper factual or legal basis,

21   Defendants have acted arbitrarily and capriciously, have abused their discretion, have acted

22   otherwise not in accordance with law, have taken unconstitutional and unlawful action in

23   violation of the APA, and have acted in excess of statutory jurisdiction and authority. Defendants’

24   violation causes ongoing harm to the States and their residents.

25                                      THIRD CAUSE OF ACTION

26                                 (Violation of the Establishment Clause)

27           40.     Oregon realleges and reincorporates paragraphs 1 through 33.

28
                                                        10
                                                 State of Oregon’s Complaint-in-Intervention (4:17-CV-05783-HSG)
     Case 4:17-cv-05783-HSG Document 287 Filed 02/21/19 Page 11 of 13



 1          41.     The First Amendment provides that “Congress shall make no law respecting an

 2   establishment of religion, or prohibiting the free exercise thereof.” U.S. Const., amend. I. “The

 3   clearest command of the Establishment Clause is that one religious denomination cannot be

 4   officially preferred over another.” Larson v. Valente, 456 U.S. 228, 244 (1982); see also

 5   McCreary County, Kentucky v. ACLU, 545 U.S. 844, 875 (2005) (“the government may not favor

 6   one religion over another, or religion over irreligion”).

 7          42.     The Contraception Exemption Rules privilege religious beliefs over secular beliefs

 8   as a basis for obtaining exemptions under the ACA.

 9          43.     In contrast, the prior regulations only allowed an exemption for churches and an

10   accommodation for nonprofits and closely held for-profit companies with religious objections.

11   This was narrowly tailored to accommodate religious beliefs and still provide essential women’s

12   healthcare services.

13          44.     By promulgating the Exemption Rules, Defendants have violated the

14   Establishment Clause because the Exemption Rules do not have a secular legislative purpose, the

15   primary effect advances religion, especially in that they place an undue burden on third parties –

16   the women who seek birth control, and the Exemption Rules foster excessive government

17   entanglement with religion.

18          45.     The Exemption Rules also ignore the compelling interest of seamless access to

19   cost-free birth control. This crosses the line from acceptable accommodation to religious

20   endorsement. Further, the Exemption Rules essentially coerce employees to participate in or

21   support the religion of their employer.

22          46.     Defendants’ violation causes ongoing harm to the Oregon and its residents.

23                                    FOURTH CAUSE OF ACTION

24                               (Violation of the Equal Protection Clause)

25          47.     Oregon realleges and reincorporates paragraphs 1 through 33.

26          48.     The Equal Protection Clause of the Fifth Amendment prohibits the federal

27   government from denying equal protection of the laws.

28
                                                       11
                                                State of Oregon’s Complaint-in-Intervention (4:17-CV-05783-HSG)
     Case 4:17-cv-05783-HSG Document 287 Filed 02/21/19 Page 12 of 13



 1             49.   The Exemption Rules specifically target and harm women. The ACA

 2   contemplated disparities in healthcare costs between women and men, and some of these

 3   disparities were rectified by the cost-free preventive services provided to women. The expansive

 4   exemptions created by the Exemption Rules undermine this action and adversely target and are

 5   discriminatory to women.

 6             50.   The Exemption Rules, together with statements made by Defendants concerning

 7   their intent and application, target individuals for discriminatory treatment based on their gender,

 8   without lawful justification.

 9             51.   By promulgating the Exemption Rules, Defendants have violated the equal

10   protection guarantee of the Fifth Amendment of the U.S. Constitution.

11             52.   Defendants’ violation causes ongoing harm to Oregon and its residents.

12                                        PRAYER FOR RELIEF

13             WHEREFORE, Oregon respectfully request that this Court:

14             1.    Issue a declaratory judgment that the Exemption Rules were not promulgated in

15   accordance with the Administrative Procedure Act;

16             2.    Issue a declaratory judgment that the Exemption Rules are arbitrary and

17   capricious, not in accordance with law, and Defendants acted in excess of statutory authority in

18   promulgating them;

19             3.    Issue a declaratory judgment that the Exemption Rules violate the Establishment

20   Clause;

21             4.    Issue a declaratory judgment that the Exemption Rules violate the Equal Protection

22   Clause;

23             5.    Issue a preliminary injunction prohibiting the implementation of the Exemption

24   Rules;

25             6.    Issue a mandatory injunction prohibiting the implementation of the Exemption

26   Rules;

27

28
                                                      12
                                               State of Oregon’s Complaint-in-Intervention (4:17-CV-05783-HSG)
     Case 4:17-cv-05783-HSG Document 287 Filed 02/21/19 Page 13 of 13



 1        7.    Award Oregon’s costs, expenses, and reasonable attorneys’ fees; and,

 2        8.    Award such other relief as the Court deems just and proper.

 3
          DATED February 21 , 2019.
 4
                                                 Respectfully submitted,
 5
                                                 ELLEN F. ROSENBLUM
 6                                               Attorney General
 7

 8                                                   s/ J. Nicole DeFever
                                                 J. NICOLE DEFEVER SBN #191525
 9                                               Senior Assistant Attorney General
                                                 Oregon Department of Justice
10                                               Trial Attorney
                                                 Tel (971) 673-1880
11                                               Fax (971) 673-5000
                                                 Nicole.DeFever@doj.state.or.us
12                                               Of Attorneys for State of Oregon
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                13
                                         State of Oregon’s Complaint-in-Intervention (4:17-CV-05783-HSG)
